Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13573 Filed 02/11/21 Page 1 of 12




                   Exhibit 1
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13574 Filed 02/11/21 Page 2 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
       JANET MALAM,

                                    Petitioner-Plaintiff,

       and

       QAID ALHALMI, et al.,
                                                             No. 5:20-cv-10829-JEL-APP
                                  Plaintiff-Intervenors,

       - against -

       REBECCA ADDUCCI, et al.,

                              Respondent-Defendants.


         PLAINTIFFS’ SECOND SET OF REQUESTS FOR EXPEDITED
             PRODUCTION OF DOCUMENTS TO DEFENDANTS

             Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure

      and Rule 26.1 of the Local Civil Rules, Plaintiffs, by and through their

      undersigned attorneys, request that Defendants produce the following

      documents, under oath and in accordance with the Instructions and Definitions

      set forth below, no later than seven (7) days after service hereof or, if the

      relevant documents are unavailable, within two (2) days after those documents

      become available to Defendants.
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13575 Filed 02/11/21 Page 3 of 12




                                    DEFINITIONS

      1.   “Calhoun” means Calhoun County Correctional Center (also known

           as the Calhoun County Correctional Facility) located in the City of

           Battle Creek, Michigan.

      2.   “Communication” includes any occurrence whereby data, expression,

           facts, opinions, thought, or other information of any kind is

           transmitted in any form, including, without limitation, in-person

           conversation, telephone conversation, video chat, correspondence,

           discussion, meeting, memorandum, email, text message, chat

           message, voice message, picture message, video message, audio

           recording, video recording, social media posting, or any other form of

           in-person, written, or electronic communication.

      3.   “Concerning” or “relating to” means referring to, and includes, but is

           not limited to, analyzing, commenting on, comprising, connected

           with, constituting, containing, contradicting, describing, embodying,

           establishing, evidencing, memorializing, mentioning, pertaining to,

           recording, regarding, reflecting, responding to, setting forth, showing,

           or supporting, directly or indirectly, or having any connection,

           association, relevance, relation, pertinence, or applicability to, or any
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13576 Filed 02/11/21 Page 4 of 12




           implication for, or bearing upon, the subject matter of these Requests

           for Production.

      4.   “Detainees” means all civil immigration detainees under the

           jurisdiction of U.S. Immigration and Customs Enforcement detained

           at Calhoun.

      5.    “Document” has the meaning set forth in Rule 34(a)(1)(A) of the

           Federal Rules of Civil Procedure and includes, but is not limited to,

           each and every form of Communication and includes, without

           limitation, all written, printed, typed, recorded, or visual matter of any

           kind, type, nature, or description, in whatever form (e.g., final and

           draft versions), that is or has been in Your actual or constructive

           possession, custody, or control, including, but not limited to, all

           printed and electronic copies of electronic mail, text messages, chat

           messages, notes, correspondence, memoranda, tapes, handwritten

           notes, articles, diaries, letters, photographs, minutes, contracts,

           agreements, reports, computer printouts, drafts, notebooks, audio

           recordings, video recordings, or any written or recorded materials of

           any other kind, however stored (whether in tangible or electronic

           form), recorded, produced, or reproduced, including on backup tapes,

           the Internet, or the World Wide Web.
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13577 Filed 02/11/21 Page 5 of 12




      6.    “ICE” means U.S. Immigration and Customs Enforcement and Staff.

      7.    “Including” means including without limitation.

      8.    “Person” includes any natural person or legal entity.

      9.    “Staff” means all employees, contractors, and affiliates of or

            associated with ICE or Calhoun.

      10.   “You,” “Your,” or “Defendants” means Defendants Rebecca

            Adducci, the Acting Director of ICE, the Director of Homeland

            Security, and the Acting Attorney General, together with any of their

            agents, attorneys, representatives, affiliates, public relations

            consultants, or any other Person acting under its control or on its

            behalf.

      11.   The terms “all,” “any,” and “each” shall each be construed as

            encompassing any and all.

      12.   The connectives “and” and “or” shall be construed either disjunctively

            or conjunctively as necessary to bring within the scope of the Request

            all responses that might otherwise be construed to be outside its scope.

      13.   The use of the singular form of any word includes the plural and vice

            versa.
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13578 Filed 02/11/21 Page 6 of 12




                                  INSTRUCTIONS

      1.   Any ambiguity as to any Request shall be construed so as to require

           the production of the greater number of Documents.

      2.   In responding to these Requests, You shall produce all responsive

           Documents which are in Your possession, custody, or control or in the

           possession, custody, or control of Your employees, agents, attorneys,

           representatives, affiliates, or any other Person acting under Your

           control or on your behalf. A Document shall be deemed to be within

           Your control if You have the right to secure the Document or a copy

           of the Document from another Person having possession, custody, or

           control of the Document.

      3.   These Requests are continuing in nature under Federal Rule of Civil

           Procedure 26(e). Any Document created or identified after service of

           any response to these Requests that would have been produced in

           response had the Document then existed or been identified shall

           promptly be produced whenever You find, locate, acquire, create, or

           become aware of such Documents, up until the resolution of this

           action.

      4.   In accordance with Federal Rule of Civil Procedure 34(b)(2), each

           Request shall be responded to fully, unless it is in good faith objected
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13579 Filed 02/11/21 Page 7 of 12




           to, in which event the reasons for the objection shall be stated with

           specificity, and the objection must state whether any responsive

           materials are being withheld on the basis of that objection. If an

           objection pertains only to a portion of a Request, or to a word, phrase,

           or clause contained in a Request, You shall state Your objection to

           that portion only and respond to the remainder of the Request.

      5.   Documents that are produced shall be identified according to which

           Request they are responsive to, or in the order and in the manner in

           which they are usually kept or organized.

      6.   Each requested Document shall be produced in its entirety, along with

           any attachments, drafts and non-identical copies, including without

           limitation copies that differ by virtue of handwritten or other notes or

           markings. If a Document responsive to these Requests cannot be

           produced in full, it shall be produced to the extent possible with an

           explanation stating why production of the remainder is not possible.

           Documents contained in file folders, loose-leaf binders, and notebooks

           with tabs or labels identifying such Documents are to be produced

           intact together with such file folders, loose-leaf binders, or notebooks.

           All labels identifying such Documents, files, folders, or binders shall

           be copied. Documents attached to each other shall not be separated,
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13580 Filed 02/11/21 Page 8 of 12




           and all such attached Documents shall be produced. Paper

           Documents may be scanned and produced as electronic documents in

           the PDF file format. Documents compiled onto a disk or drive shall

           be sent the requesting party electronically.

      7.   If any Document responsive to these Requests has been destroyed,

           discarded, or lost, or is otherwise not capable of being produced,

           identify each such Document and set forth the following information:

           (a) the date of the Document; (b) a description of the subject matter of

           the Document; (c) the name and address of each Person who prepared,

           received, viewed, or had possession, custody, or control of the

           Document; (d) the date when the Document was destroyed, discarded,

           or lost; (e) the identity of the Person who directed that the Document

           be destroyed, who directed that the Document be discarded, or who

           lost the Document; and (f) a statement of the reasons for and

           circumstances under which the Document was destroyed, discarded,

           or lost.

      8.   If any Document responsive to these Requests is withheld under a

           claim of privilege (including attorney-client privilege and the work-

           product doctrine), You shall identify with respect to each Document:

           (a) the author; (b) the address(es); (c) all other Persons to whom the
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13581 Filed 02/11/21 Page 9 of 12




            Document was distributed, shown, or explained; (d) its present

            custodian; and (e) the Document’s number of pages, and attachments

            or appendices. In addition, all claims of privilege, including the

            attorney work-product rule, must conform to the requirements of Rule

            26(b)(5) of the Federal Rules of Civil Procedure.

      9.    All electronically stored information shall be produced in accordance

            with an electronic discovery protocol as agreed to by parties.

      10.   If no Documents or things exist that are responsive to a particular

            paragraph of these Requests, so state in writing.

      11.   Objection will be made at the time of trial to any attempt to introduce

            evidence which is sought by these Requests and to which no

            disclosure has been made.

      12.   Unless otherwise stated in a specific Request, these Requests seek

            responsive   information    and    Documents        authored,   generated,

            disseminated, drafted, produced, reproduced, or otherwise created or

            distributed, relating to the period of January 1, 2017 through the

            present.

      13.   If providing a response to any Request for Production would implicate

            any of Your or Staff’s obligations or restrictions under the Health

            Insurance Portability and Accountability Act of 1996 (“HIPAA”), the
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13582 Filed 02/11/21 Page 10 of 12




            response to the Request for Production should be provided in a manner

            that is consistent with HIPAA, including applying redactions as

            necessary. To the extent Defendants believe that a HIPAA release is

            required, Plaintiffs are prepared to provide a release from Mr. Dean’s

            next of kin.
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13583 Filed 02/11/21 Page 11 of 12




                                DISCOVERY REQUESTS

      Request No. 1:

         All documents showing the medical care Mr. Jesse Jerome Dean, Jr. was

      receiving prior to his death, including but not limited to:

          All medical records from Calhoun for Mr. Dean, including but not

            limited to chronic care logs; records of all COVID-19 tests, including

            specific type of COVID-19 test administered; records for medication

            administration; nursing or physician notes or encounter reports; EKG,

            X-ray or other test results, and sick-call logs;

          All medical records for Mr. Dean in your possession that reflect his

            care or treatment by another provider or another detention or

            correctional facility;

          Records concerning the request for an ambulance or for transport to a

            hospital for Mr. Dean on February 5, 2021, or any other date; and,

          Staff notes and communication in the week prior to and following the

            time of Mr. Dean’s death.

      Response No. 1:
Case 5:20-cv-10829-JEL-APP ECF No. 530-2, PageID.13584 Filed 02/11/21 Page 12 of 12




      Request No. 2:

            All documents showing the post-mortem analysis conducted regarding

      Mr. Jesse Jerome Dean, Jr.’s death, including but not limited to:

          Any coroner’s reports or other post-mortem reports concerning Mr.

            Dean’s death;

          The results of any post-mortem COVID-19 tests that have been

            performed on Mr. Dean’s body;

          Any records or reports that Calhoun or ICE has from hospital staff or

            paramedics who attended to Mr. Dean on February 5, 2021 or in the

            preceding two weeks; and,

          Any record, report, analysis, or document created by ICE concerning

            Mr. Dean’s death.

      Response No. 2:
